270 S.W.3d 490 (2008)
STATE of Missouri, Appellant,
v.
Jeronimo A. GARCIA, Respondent.
No. WD 69208.
Missouri Court of Appeals, Western District.
December 2, 2008.
Michael D. Fusselman, Moberly, MO, for appellant.
George A. Batek, Columbia, MO, for respondent.
Before DIV III: ELLIS, P.J., HARDWICK and DANDURAND, JJ.

ORDER
PER CURIAM.
The State of Missouri appeals from a circuit court order granting Jeronimo Garcia's motion to suppress evidence on a drug possession charge. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit court's ruling. Rule 30.25(b).